 1   McGREGOR W. SCOTT
     United States Attorney
 2   JEFFREY A. SPIVAK
     THOMAS M. NEWMAN
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099

 6   Attorneys for Plaintiff
     United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                          No. 1:17-CR-00198-LJO-SKO

12                                       Plaintiff,

13                               v.                      PRELIMINARY ORDER OF FORFEITURE

14    ROBIN GILL, and
      AMINA PADILLA
15
                                         Defendants.
16

17

18           Based upon the plea agreements entered into between United States of America and

19   defendants Robin Gill and Amina Padilla it is hereby ORDERED, ADJUDGED and DECREED

20   as follows:

21           1.        Pursuant to 21 U.S.C. § 853(a), 26 U.S.C. § 5872, and 28 U.S.C. § 2461(c),

22   defendants Robin Gill and Amina Padilla’s interests in the following property shall be condemned

23   and forfeited to the United States of America, to be disposed of according to law:

24                     a. Ruger Mini 14 Rifle E;

25                     b. Glock 23 Pistol;

26                     c. AR-15 Style Pistol;

27                     d. Sig Sauer SP 2022 Pistol;

28                     e. Smith & Wesson SW40 VE Pistol;
     PRELIMINARY ORDER OF FORFEITURE                    1
 1                     f. AR-15 Variant Rifle;

 2                     g. AR-15 parts;

 3                     h. Digital scale;

 4                     i. Any and all ammunition seized from defendant Robin Gill, in this case;

 5                     j. Property seized from Amina Padilla, including, but not limited to an Apple

 6                         MacBook Pro computer, Samsung cell phone, digital scale, glass object/pipe,

 7                         notebook and miscellaneous documents.

 8           2.        The above-listed assets is property which constitutes, or is derived from, any

 9   proceeds the defendants obtained, directly or indirectly, or was used, or intended to be used, in

10   any manner or part, to commit, or to facilitate the commission of a violation of 21 U.S.C. §§ 846

11   and 841(a)(1). Assets (a) to (g) are property involved in a violation of 26 U.S.C. § 5872.

12           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

13   to seize the above-listed property. The aforementioned property shall be seized and held by the

14   U.S. Marshals Service or the U.S. Customs and Border Protection in their secure custody and

15   control.

16           4.        a. Pursuant to 28 U.S.C. § 2461(c), incorporating 21 U.S.C. § 853(n), and Local

17   Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this Order

18   and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in such

19   manner as the Attorney General may direct shall be posted for at least thirty (30) consecutive

20   days on the official internet government forfeiture site www.forfeiture.gov. The United States
21   may also, to the extent practicable, provide direct written notice to any person known to have

22   alleged an interest in the property that is the subject of the order of forfeiture as a substitute for

23   published notice as to those persons so notified.

24                     b. This notice shall state that any person, other than the defendant, asserting a

25   legal interest in the above-listed property, must file a petition with the Court within sixty (60)

26   days from the first day of publication of the Notice of Forfeiture posted on the official
27   government forfeiture site, or within thirty (30) days from receipt of direct written notice,

28   whichever is earlier.
     PRELIMINARY ORDER OF FORFEITURE                       2
 1           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

 2   this Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C. § 853(a), 26 U.S.C. §

 3   5872, and 28 U.S.C. § 2461(c), in which all interests will be addressed.

 4
     IT IS SO ORDERED.
 5

 6       Dated:      July 6, 2019                               /s/ Lawrence J. O’Neill _____
                                                      UNITED STATES CHIEF DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE                       3
